Citation Nr: 1538097	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  10-45 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral foot disability, to include as secondary to a bilateral ankle disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970.  

This matter originally came before the Board of Veterans' Appeals (Board) in February 2014 on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, at which time it was remanded back to the RO for additional development.  

When this matter was last before the Board in February 2015, it was again remanded for further development.  

In May 2012, the Veteran testified before the undersigned during a hearing held at the RO.  A transcript of the testimony offered at the hearing has been associated with the record.  

This appeal has been processed using the Veterans Benefits Management System (VBMS).  


FINDINGS OF FACT

The competent medical evidence of record does not show the Veteran's bilateral foot disability to be etiologically related to a disease, injury, or event in service, to include a service-connected bilateral ankle disability.  


CONCLUSION OF LAW

A bilateral foot disability was not incurred in active service, and is not secondary to a service-connected bilateral ankle disability.  38 U.S.C.A. §§ 1101,1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall Considerations

As noted above, the Board remanded this matter in February 2015.  The Board specifically instructed the RO/AMC to afford the Veteran an addendum opinion address his pes planus and residuals of surgery and whether they were secondary to his service-connected ankle disability, and to readjudicate his claim.  Pursuant to the Board's remand, the Veteran was afforded an addendum opinion in July 2015, and his claim was readjudicated in the July 2015 supplemental statement of the case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

In correspondence dated in February 2009, prior to the April 2009 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letters also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  All available evidence pertaining to the Veteran's claim has been obtained.  While VA requested a new authorization from the Veteran for a Dr. A. who performed the Veteran's ankle surgery as part of compliance with remand instructions, the Veteran did not respond to this request, and instead wrote a letter in April 2014 that the clinician would be sending in records, which the clinician did not do.  
The Veteran was provided a VA medical examination for compensation and pension purposes in April 2014, as well addendum opinions in November 2014 and in July 2015.  The Board finds that the April 2014 report in conjunction with the July 2015 addendum are adequate medical opinions on which to base a decision.  Specifically, they were done based on a review of the record, to include the in-service treatment records and post-service treatment records, as well as the Veteran's lay history.  The examiner provided the underlying rationale for the opinions offered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Also, the Board observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The Veteran testified before the undersigned Veterans Law Judge in May 2012.  With respect to the aforementioned hearings, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned identified the issues on appeal at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history.  Following the Board hearing, the case was remanded in order to obtain additional records and to afford the Veteran a VA examination.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

Analysis

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

For any disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2015).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  38 C.F.R. 
§ 3.310(b) (2015); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In the instant case, the Veteran's service treatment records are negative for any complaints related to his feet, including at the separation examination.  

In his April 2010 Notice of Disagreement, the Veteran contended that his bilateral foot condition occurred in service and that he was treated with ace bandages and continued to suffer from ankle pain afterwards.

In a May 2012 statement the Veteran reported that he injured his ankle in service and that after service he wore orthotic supports in shoes until his ankle pain increased to the point where he could not sleep at night.  He stated that a physician's assistant noted a bone chip in his ankle and referred him to a foot specialist.  The foot specialist's report noted that imaging showed a bone chip and a severed tendon, as well as a large bunion.  

During the May 2012 Board hearing the Veteran testified that he injured one ankle in service when jumping over a pit and that two days later he injured the other ankle.  He stated he was not given an x-ray and told to lace his boots tighter.  He stated he wore orthotics, but that after the ankle surgery on the right ankle it felt "pretty good" and he no longer wore an orthotic for that side.  

In February 2014, the Veteran's claim was remanded and recharacterized as a claim for entitlement to service connection for a bilateral foot/ankle disorder, and examinations were ordered.  

In April 2014, the Veteran was afforded a VA examination of the feet following the Board's February 2014 remand.  Examination resulted in an assessment of bilateral hallux valgus (bunions), as well as bilateral pes planus, and surgery residuals from ankle and bunion surgeries including remote healed fracture of the right 5th metatarsal with 2 metallic screws noted, and evidence of left calcaneal and talar surgery.  The examiner opined that was less likely than not that the current bilateral bunions were caused by, aggravated by, or the result of active military service because there were no indications of foot conditions or treatment in the STRs and the Veteran gave no history of foot problems while in service.  The examiner opined that this condition was a coincidental finding at the time of surgery and was merely addressed at that time.  Regarding secondary service connection, the examiner opined that it was less likely as not that the current bilateral bunions were caused by, aggravated by, or the result of the Veteran's service-connected bilateral ankle conditions because he did not know of any medical authority or peer reviewed medical literature which supports the contention that bilateral ankle sprains with degenerative joint disease can be causative to or aggravate the development of bunions or Taylor's bunions.  The examiner also noted the Veteran's gait was biomechanically normal.  The examiner did not however comment on the etiology of the pes planus and residuals of surgery.  

In July 2014, the claim for service connection for a bilateral ankle disability was granted; however, the claim for a bilateral foot condition continued to be denied.  

The claim was remanded in August 2014 to address the etiology of the pes planus and surgical residuals.   
An addendum opinion was written November 2014; however it was not signed and did not address secondary aggravation; therefore the claim was remanded for a new addendum opinion.

In July 2015, another addendum opinion was written by the original examiner, this time signed and addressing secondary causation.  The examiner opined that it was less likely as not that the current bilateral hallux valgus, radiologically diagnosed pes planus, and residuals from corrective surgery were caused by, aggravated by, or the result of active military service.  The rationale was that the Veteran gave a medically credible history of having no foot symptoms while in active military service and was unsure of the onset of his mild bilateral foot pain, however he reported it began many years after discharge from service.  The examiner also found that STRs indicated no foot problems on entry to service, while in service, or on separation from service. Furthermore, the examiner noted that pes planus was not evident in the medical records concerning the Veteran's active duty service, and pes planus is often a gradually worsening condition, which progresses over a lifetime of weight bearing, and is generally not heralded by injury.  The examiner also reported that all other changes noted on the Veteran's x-rays taken during the original VA examination were post-surgical changes due to the hallux valgus surgery which was done coincidentally at the same time as the Veteran's bilateral ankle surgery, for the convenience of the operating surgeon.  Regarding secondary service connection, the examiner opined that was less likely as not that the Veteran's current bilateral post-surgical foot condition, including bilateral hallux valgus secondary to pes planus, was caused by, aggravated by or the result of the Veteran's bilateral ankle conditions.  The examiner stated that he did not know of a medical authority or peer reviewed medical literature which supports the contention that a bilateral ankle sprain regardless of severity can be causative to or aggravate the development of pes planus and the bilateral hallux valgus, which required the surgery.

With regard to establishing service connection on a direct basis regarding Hickson element (1), a current disability, the Veteran has been diagnosed with a bilateral foot disability including pes planus, hallux valgus, and residuals of corrective surgery during the appeal period.  See e.g. April 2014 VA examination.  Hickson element (1) is accordingly met for the claim.
With regard to Hickson element (2), in-service incurrence of disease or injury, the Board notes that while bilateral foot disability was never diagnosed in service, the Veteran reported ankle injuries confirmed by the service treatment records, which he later claimed were associated with his foot injuries.  While the service treatment records reference only ankle injuries and not foot injuries, affording the Veteran the benefit of the doubt, Hickson element (2) is therefore met.  

Turning to crucial Hickson element (3), nexus, the clinician who rendered the April 2014 and July 2015 VA examination opinions noted that the Veteran's bilateral foot condition including pes planus, hallux valgus, and residuals of surgery was less likely than not related to service as there was no in-service injury and the Veteran himself acknowledged that his foot condition did not arise until many years after service.  Furthermore, the examiner noted that pes planus is often a gradually worsening condition, which progresses over a lifetime of weight bearing, and is generally not heralded by injury, and that the hallux valgus and resultant surgeries were secondary to the pes planus.  

In weighing the evidence, the Board finds that the preponderance of the evidence is against finding that the Veteran's current disability is related to service.  As noted above, the VA opinion is considered probative and carries significant weight as it was based upon a complete review of the Veteran's history, and the clinician has provided a detailed rationale for the conclusion reached.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

The Board finds that the Veteran is competent and credible to report that he believes his foot condition to be related to service.  To the extent that the Veteran himself, or his representative contend that a medical relationship exists between his foot condition and service, the Board acknowledges that lay persons are competent to testify as to observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau). In the instant case, however, the Board finds the question regarding the potential relationship between the Veteran's current disability and service to be complex in nature such that specialized medical evidence of nexus is required.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Furthermore, most of the Veteran's statements made during the claim have in fact been made regarding his ankles, for which he has already received separate service connection.  Therefore, the lay statements are not afforded probative value on the issue of nexus.  Therefore, Hickson element (3), nexus, has not been satisfied, and the claim fails on this basis.

Next, regarding secondary service connection, the VA examiner opined that there was no medical authority or peer reviewed medical literature which supports the contention that a bilateral ankle sprain regardless of severity can be causative to or aggravate the development of pes planus and bilateral hallux valgus, or any of the residuals of the foot surgery.  Furthermore he noted that the hallux valgus surgery was done at the same time as the ankle surgery for convenience, not because the two conditions were related.  No other medical or lay evidence has been presented that the Veteran's bilateral foot condition has been caused or aggravated by the Veteran' service-connected ankle condition, therefore service connection on a secondary basis must be denied.  

The Board acknowledges the Veteran's contentions that his foot condition is related to his ankle condition.  To the extent that the Veteran himself, or his representative contend that a medical relationship exists between his foot and ankle disabilities, or that he experienced continuous symptoms after service, the Board acknowledges that he is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). That said, in weighing the evidence, the Board finds that the preponderance of the evidence is against finding that the Veteran's current disability is related to service.  The April 2014 VA opinion, along with the July 2015 addendum are considered probative and carry significant weight as they are based upon a complete review of the Veteran's history, service treatment records, and medical records.  See Barr, supra; Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Veteran's statements that he has a current disability that is related to his ankle disability are outweighed by the VA opinions which state that the Veteran's bilateral foot disability is not related to service, or due to or aggravated by the Veteran's ankle disability, but instead due to a gradually worsening condition caused by weight bearing.   

The Board finds that the preponderance of the evidence is against the Veteran's claim; therefore, the benefit-of-the-doubt rule does not apply.  Accordingly, the Veteran's claim of entitlement to service connection for a bilateral foot disability must be denied on direct and secondary bases.  See 38 U.S.C.A §5107 (West 2014).


ORDER

Entitlement to service connection for a bilateral foot disability, to include as secondary to a bilateral ankle disability, is denied. 



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


